UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7217



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LESTER LEROY MILLOWAY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-97-98, CA-01-74-7-F)


Submitted:   October 24, 2002             Decided:   October 31, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lester Leroy Milloway, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lester Leroy Milloway seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).    We have reviewed the record and conclude for the reasons

stated    by   the   district   court   that   Milloway   has   not   made   a

substantial showing of the denial of a constitutional right.             See

United States v. Milloway, Nos. CR-97-98; CA-01-74-7-F (E.D.N.C.

July 25, 2002). Accordingly, we deny a certificate of appealability

and dismiss the appeal.         See 28 U.S.C. § 2253(c) (2000).              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                  DISMISSED




                                        2